948 F.2d 1284
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Helen C. WILLSON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Bethlehem MinesCorporation, Respondents.
No. 91-2133.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 19, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (88-1694-BLA)
Helen C. Willson, petitioner pro se.
Michael John Denney, Barbara J. Johnson, Russell Alan Shultis, United States Department of Labor, Washington, D.C.;   Stacy Vawn Killen, Jackson & Kelly, Charleston, W.Va., for respondents.
Ben.Rev.Bd.
DISMISSED.
Before ERVIN, Chief Judge, SPROUSE,* Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Helen Willson seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (1986).   The respondent, Bethlehem Mines Corporation, has filed a motion to dismiss Willson's petition for review as untimely.


2
The applicable filing period for appeals to this Court from decisions of the Board is sixty days.  33 U.S.C. § 921(c) (1986).   We have held that the failure to file a petition for review in the Court of Appeals within the time period prescribed by § 921(c) deprives this Court of jurisdiction to consider the appeal.   See Adkins v. Director, Off. of Workers' Comp. Prog., 889 F.2d 1360 (4th Cir.1989).


3
We note that after the sixty-day filing period had elapsed Willson initially sent her petition for review to the Board rather than to this Court.   The Board then faxed a copy of the petition for review to this Court, but it was then already too late to invoke this Court's jurisdiction.


4
Accordingly, we grant Bethlehem's motion and dismiss this appeal for lack of jurisdiction.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.



*
 Judge Sprouse did not participate in consideration of this case.   The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)